             Case 5:18-cr-00258-EJD Document 987-1 Filed 08/29/21 Page 1 of 3




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                             SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                         ) Case No. CR-18-00258-EJD
15                                                     )
             Plaintiff,                                ) PROOF OF SERVICE
16                                                     )
        v.                                             )
17                                                     )
     ELIZABETH HOLMES and                              ) Hon. Edward J. Davila
18   RAMESH “SUNNY” BALWANI,                           )
                                                       )
19           Defendants.                               )
                                                       )
20                                                     )

21

22           I, RICHARD S. CLEARY, JR., declare as follows:
23           1.      I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
24 in the above-captioned matter.

25           2.      I attest that on August 26, 2021, I served via hand-delivery upon the Clerk’s Office for
26 the United States District Court for the Northern District of California, San Jose Division, 280 South 1st

27 Street, San Jose, CA 95113, two versions (the original and one courtesy copy) of the following

28
     PROOF OF SERVICE
     CR-18-00258 EJD                                  1
            Case 5:18-cr-00258-EJD Document 987-1 Filed 08/29/21 Page 2 of 3




 1 materials:

 2                a. Ms. Holmes’ Notice of Filing Exhibits Relating to Voir Dire;

 3                b. Declaration of Richard S. Cleary, Jr. in Support of Notice of Filing of Exhibits

 4                    Related to Voir Dire;

 5                        i. Exhibit 1, a true and correct copy of Bad Blood by John Carreyrou (2018);

 6                       ii. Exhibit 2, a true and correct copy of The Theranos Deception on 60 Minutes

 7                           (2018);

 8                      iii. Exhibit 3, a true and correct copy of the Dropout: ABC 20/20 (2019);

 9                       iv. Exhibit 4, a true and correct copy of ABC Nightline Documentary: The

10                           Dropout (2019);

11                       v. Exhibit 5, a true and correct copy of ABC’s the Dropout podcast (2019,

12                           2021);

13                       vi. Exhibit 6, a true and correct copy of HBO’s The Inventor (2019);

14                      vii. Exhibit 7, a true and correct copy of TED Talk: Theranos, whistleblowing and

15                           speaking truth to power by Erika Cheung (2020);

16                     viii. Exhibit 8, a true and correct copy of Thicker than Water by Tyler Shultz

17                           (2021).

18                c. Manual Filing Notifications for Exhibits 1-8.

19         3.     I attest that on August 26, 2021, copies of Exhibits 2(b)(i) through 2(b)(viii) were served

20 via hand-delivery on counsel for the government.

21         4.     I attest that on August 26, 2021, documents 2(a), 2(b), and 2(c) were served via CM-ECF

22 on counsel for the government.

23

24

25

26

27

28
     PROOF OF SERVICE
     CR-18-00258 EJD                               2
            Case 5:18-cr-00258-EJD Document 987-1 Filed 08/29/21 Page 3 of 3




 1         I declare under penalty of perjury under the laws of the United States that the foregoing is true

 2 and correct to the best of my knowledge.

 3         Executed this 29th day of August, 2021 in San Jose, California.

 4

 5

 6                                                       Richard S. Cleary, Jr.
                                                         Attorney for Elizabeth Holmes
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PROOF OF SERVICE
     CR-18-00258 EJD                                3
